I concur: The case of Wall v. Marshutz, 138 Cal. 522, may be further distinguished. In the case at bar the employer did actually furnish to the employees a number of pike-poles to be used when required. The points of the pikes would gradually become blunt by use, and it was manifestly the duty of the employees, generally, and an implied condition of the contract of each, first, to observe when one became too blunt to be safely used, and either to repair them in that respect or return them to the employer for that purpose, and, secondly, when selecting one for use, to examine their condition and select one that was fit. In these respects the case is similar to Helling v. Schindler,145 Cal. 303, cited in the principal opinion. In Wall v.Marshutz, 138 Cal. 522, the different kinds of clamps for use were not furnished to the employees generally, but were kept in a place apart from the place of use, and were selected by the foreman, and it was his particular duty to select the sort of clamp best adapted for the work in hand. The other employees were under no duty in respect of such selection.